Russell, C. J.
There being no evidence that the plaintiff contracted with the defendant or with any person authorized as its agent to contract or to propose to contract with the plaintiff, nor any evidence that the defendant at any time ratified any negotiations on the part of any person purporting to act as its agent, a verdict in favor of the defendant was demanded by the evidence, and the merit of the various rulings upon the admissibility of testimony, to which exceptions were taken, is immaterial. Judgment affirmed.